DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions

Claims 25-27, 29, and 31-36 are directed to an invention that is independent or distinct from the invention originally claimed and presented in the response received 22 January 2020, which was filed in response to the Requirement for Restriction / Election mailed 22 November 2019, for the following reasons:  
In the reply filed on 22 January 2020, filed in response to the Requirement for Restriction / Election mailed 22 November 2019, the applicant elected Invention I, drawn to an electronic display comprising a plurality of data power rails and a controller comprising a processor that is coupled to data driving circuitry configured to cause a pixel to emit light at a brightness of gray level 0 by dynamically adjusting a data power rail, corresponding to originally filed Claims 1-11, and Species D, further drawn to a gate driving circuitry and a logic supply power rail coupled to the gate driving circuitry wherein the processor is further configured to decrease an analog supply voltage by dynamically adjusting the logic supply power rail based on the display brightness, corresponding to originally filed Claims 1 and 5-7 within Invention I.  As currently presented, Claims 1, 5, 7, 22, 24, and 38-39 are distinctly directed to the elected Invention I and the elected Species D.
Independent Claim 25 is directed to Species C within Invention I as cited in the Requirement for Restriction / Election mailed 22 November 2019, which is distinctly drawn to an electronic display comprising a processor configured to cause a pixel to emit light at a brightness of gray level 0 by dynamically adjusting a data power rail based on an emission duration of the electronic display.  Claims 26-27, 29, and 31-33 further define this distinct embodiment.  Independent Claim 34 is directed to Species B within Invention I as cited in the Requirement for Restriction / Election mailed 22 November 2019, which is distinctly drawn to a method comprising causing, via one or more processors, a pixel to emit light at a brightness of gray level 0 by dynamically adjusting a data power rail based on a refresh rate of an electronic display.  Claims 35-36 further define this distinct embodiment.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, Claims 25-27, 29, and 31-36 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Claim 21, first presented in the response received 22 January 2020 filed in response to the Requirement for Restriction / Election mailed 22 November 2019, links the inventions of Species A through F cited in the Restriction Requirement mailed 22 November 2019.  The restriction requirement between the linked inventions is subject to the nonallowance of the linking claim, Claim 21.  Upon the indication of allowability of the linking claim, the restriction requirement as to the linked inventions shall be withdrawn and any claim(s) depending from or otherwise requiring all the limitations of the allowable linking claim will be rejoined and fully examined for patentability in accordance with 37 CFR 1.104 Claims that require all the limitations of an allowable linking claim will be entered as a matter of right if the amendment is presented prior to final rejection or allowance, whichever is earlier. Amendments submitted after final rejection are governed by 37 CFR 1.116; amendments submitted after allowance are governed by 37 CFR 1.312. 
Applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, the allowable linking claim, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Where a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 5, 7, 21-22, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Seok (US 2016 / 0275842) in view of Ogura (US 2009 / 0244110).

As pertaining to Claim 1, Seok discloses (see Fig. 1, Fig. 3, and Fig. 4) an electronic display (1000; see Fig. 1) comprising:
an active area (100) comprising an array of pixels (120);
a plurality of data power rails (see (V0) to (VN)) coupled to the active area (100) and configured to supply power (via data lines (D1) to (Dm)) to the array of pixels (120);
data driving circuitry (200, 340) coupled to the plurality of data power rails (again, see (V0) to (VN)) and configured to drive the array of pixels (120); and
a controller (see Fig. 3) coupled to the data driving circuitry (200, 340) and comprising a processor (see (220, 230) in Fig. 3), wherein the processor (220, 230) is configured to:
 dynamically adjust a data power rail (see (V0)) of the plurality of data power rails (see (V0) to (VN)) to select a data voltage (V0) among a plurality of voltages (see (V01) to (V05) in Fig. 4) to cause a pixel (120) of the array of pixels (120) to display a gray level 0 based at least in part on a display brightness value (i.e., a display brightness which is an inverse measure of a determined black load), wherein the plurality of voltages (again, see (V01) to (V05) in Fig. 4; see Page 3, Para. [0062]-[0064]) comprises:
a first voltage (i.e., see (V01) or (V02)) that causes the pixel (120) to display the gray level 0 when the display brightness value (i.e., the display brightness which is an inverse measure of a determined black load) is greater than a first threshold value (i.e., see (TP1) or (TP2) in Fig. 4);
a second voltage (i.e., (V03)) that causes the pixel (120) to display the gray level 0, wherein the second voltage (i.e., (V03)) is less than the first voltage (i.e., see (V01) or (V02)), when the display brightness value (i.e., the display brightness which is an inverse measure of a determined black load) is less than the first threshold value (i.e., see (TP1) or (TP2)) and greater than a second threshold value (i.e., see (TP3) in Fig. 4); and
a third voltage (i.e., (V04)) that causes the pixel (120) to display the gray level 0, wherein the third voltage (i.e., (V04)) is less than the second voltage (i.e., (V03)), when the display brightness value (i.e., the display brightness which is an inverse measure of a determined black load) is less than the second threshold value (i.e., see (TP3, TP4) in Fig. 4; see Page 3 through Page 4, Para. [0066]-[0067] and [0071]; and Page 4 through Page 5, Para. [0081]-[0085] and [0088]; and note that Fig. 4 provides threshold values for a black load, which is an inverse relation to the display brightness value; an increasing black load is equivalent to a decreasing display brightness value).

Seok suggests that the processor is configured to dynamically adjust a data power rail to select a data voltage to cause a pixel to display a gray level 0 based on a display brightness value (again, see Page 3 through Page 4, Para. [0066]-[0067] and [0071]).  However, Seok does not disclose, in combination with dynamically adjusting the display power rail, a logic supply power rail coupled to the active area, wherein the processor is configured to maintain a high gate voltage supplied to the pixel by dynamically adjusting the logic supply power rail in response to selecting the first voltage; and decrease the high gate voltage supplied to the pixel by dynamically adjusting the logic supply power rail in response to selecting the second voltage or the third voltage.
However, in the same field of endeavor, Ogura discloses (see Fig. 5) an electronic display (see Page 6, Para. [0078]-[0079]) comprising an active area (12b) comprising an array of pixels (Px2) and including a data driving circuitry (24b) and a gate driving circuitry (26b) coupled to the active area (12b), wherein a processor (14b) is configured to dynamically adjust, based at least in part on a display brightness value of the electronic display, a data power rail (see (VEE_H, VEE_L)) of the data driving circuitry (24b) in combination with dynamically adjusting a logic supply power rail (see (VGL_L, VGL_H, VGH_L, VGH_H) and (VDDA, Vsc)) of the gate driving circuitry (26b) corresponding to gate activation signals to activate one or more rows of pixels (Px2) of the array of pixels, wherein the processor (see (32, 34, 38b, 40b, 26b)) is configured to, based at least in part on the display brightness value, maintain a high gate voltage (VGH_H, VGL_H) supplied to the pixel (Px2) by dynamically adjusting the logic supply power rail (see (VGL_L, VGL_H, VGH_L, VGH_H) and (VDDA, Vsc)) in response to selecting a first high voltage (i.e., a high voltage (VEE_H)) corresponding to the data power rail (see (VEE_H, VEE_L)); and decrease the high gate voltage (see (VGH_L, VGL_L)) supplied to the pixel (Px2) by dynamically adjusting the logic supply power rail (see (VGL_L, VGL_H, VGH_L, VGH_H) and (VDDA, Vsc)) in response to selecting a lower second voltage or third voltage (see (VEE_L)) corresponding to the data power rail (see (VEE_H, VEE_L); see Page 6 through Page 7, Para. [0080], [0086]-[0090], and [0092]; and see Page 8 through Page 9, Para. [0095] and [0104]).  It is a goal of Ogura to provide an electronic display in which power consumption is significantly improved by controlling a displaying and lighting rate of light emitting elements (see Page 1, Para. [0006]).  In this regard, Ogura discloses that power consumption can be reduced by dynamically adjusting the display power rail in combination with maintaining a high gate voltage supplied to the pixel by dynamically adjusting the logic supply power rail in response to selecting the first high voltage; and decreasing the high gate voltage supplied to the pixel by dynamically adjusting the logic supply power rail in response to selecting the lower second voltage or the third voltage based at least in part on a display brightness value of the electronic display (see Page 8 through Page 9, Para. [0095] and [0104]-[0107]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Seok with the teachings of Ogura such that the processor disclosed by Seok is configured to dynamically adjust the display power rail and additionally incorporate a logic supply power rail coupled to the active area, wherein the processor is configured to maintain a high gate voltage supplied to the pixel by dynamically adjusting the logic supply power rail in response to selecting the first voltage; and decrease the high gate voltage supplied to the pixel by dynamically adjusting the logic supply power rail in response to selecting the second voltage or the third voltage, as suggested by Ogura, in order to significantly reduce the power consumption of the electronic display.

As pertaining to Claim 5, Seok discloses (see Fig. 1) gate driving circuitry (320) coupled to the active area (100) via the logic supply power rail (see (VGL_L, VGL_H, VGH_L, VGH_H) and (VDDA, Vsc) of Ogura) and configured to transmit gate activation signals (see (S1) to (Sn)) to activate one or more rows of pixels (120) of the array of pixels (120; see Page 3, Para. [0063] and [0068]).

As pertaining to Claim 7, Ogura discloses (see Fig. 5) that the processor is configured to decrease the high gate voltage (see (VGH_H, VGL_H)) supplied to the pixel (Px2) by dynamically adjusting the logic supply power rail (see (VGL_L, VGL_H, VGH_L, VGH_H) and (VDDA, Vsc)) based on the display brightness value (again, see Page 6 through Page 7, Para. [0080], [0089], and [0092]; and see Page 8 through Page 9, Para. [0095] and [0104]).

As pertaining to Claim 21, the combined teachings of Seok and Ogura disclose (see Fig. 5 of Ogura) that the processor is configured to cause the pixel (Px2) to emit light at the gray level 0 by dynamically adjusting a data power rail (see (VSSA, VEE_H, VEE_L) of Ogura as input to Data Driver (24b) and the corresponding output (V0) to (VN) disclosed by Seok) based on: 
the display brightness value (i.e., a display data brightness value); 
a refresh rate of the electronic display (i.e., a writing operation period); and 
an emission duration of the electronic display (i.e., a light emission operation period; again, see Page 8 through Page 9, Para. [0094]-[0095] and [0104]-[0107] of Ogura and note that the pixel emits light and the data power rail is based on all of the display brightness value, the writing period or refresh period, and the light emission period or emission duration; and see Page 3 through Page 4, Para. [0062]-[0064] and [0066]-[0067] of Seok); and
the electronic display (again, see Fig. 5 of Ogura) comprises:
gate driving circuitry (26b) coupled to the active area (12b) via the logic supply power rail (see (VGL_L, VGL_H, VGH_L, VGH_H) and (VDDA, Vsc)) and configured to transmit gate activation signals (see (VGH_L, VGH_H, VGL_H, VGL_L)) to activate one or more rows of pixels (Px2) of the array of pixels (see Page 6 through Page 7, Para. [0080], [0089], and [0092]; and see Page 8 through Page 9, Para. [0095] and [0104] of Ogura);
the logic supply power rail (see (VGL_L, VGL_H, VGH_L, VGH_H) and (VDDA, Vsc)), wherein the processor is configured to decrease the high gate voltage (see (VGH_L, VGH_H, VGL_H, VGL_L)) supplied to the pixel (Px2) by dynamically adjusting the logic supply power rail (see (VGL_L, VGL_H, VGH_L, VGH_H) and (VDDA, Vsc)) in response to selecting the second voltage (i.e., see (V03) of Seok) or the third voltage (i.e., see (V04) of Seok) based on the display brightness value (i.e., the high gate voltage is decreased in response to selecting a lower data voltage based on the display brightness value);
power management circuitry (again, see (32, 34, 38b, 40b)) coupled to the active area (12b) and configured to manage power in the electronic display; and
an analog supply power rail (see (VSSA, VEE_H, VEE_L)) coupled to the active area (12b) and the power management circuitry (again, see (32, 34, 38b, 40b)), wherein the processor is configured to decrease an analog supply voltage (i.e., see (VEE_H, VEE_L)) supplied to the pixel (Px2) by dynamically adjusting the analog supply power rail (again, see (VSSA, VEE_H, VEE_L)) in response to selecting the second voltage (i.e., see (V03) of Seok) or the third voltage (i.e., see (V04) of Seok) based on the display brightness value (again, see Page 8 through Page 9, Para. [0094]-[0095] and [0104]-[0107]; i.e., the analog supply voltage is decreased in response to selecting a lower data voltage based on the display brightness value); and
an emission power rail (see (Vsc_H, Vsc_L, VSSA)) coupled to the active area (12b) and the power management circuitry (see (32, 34, 38b, 40b)), wherein the processor is configured to decrease an emission drain supply voltage (see (Vsc_H, Vsc_L)) supplied to the pixel (Px2) by dynamically adjusting the emission power rail (again, see (Vsc_H, Vsc_L, VSSA); and see Page 8 through Page 9, Para. [0094]-[0095] and [0104]-[0107]).

Again, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Seok with the teachings of Ogura such that the electronic display of Seok comprises the gate driving circuitry, the logic supply power rail, the power management circuitry, the analog supply power rail, and the emission power rail suggested by Ogura in order to significantly reduce the power consumption of the electronic display in the manner suggested by Ogura (again, Page 1, Para. [0006] and Page 8 through Page 9, Para. [0095] and [0104]-[0107] of Ogura).

As pertaining to Claim 22, Seok discloses (see Fig. 1, Fig. 3, and Fig. 4) a voltage regulator (again, see Fig. 3) configured to supply the plurality of voltages to the data power rail (see (V0)), wherein the plurality of voltages (see (V01) to (V05) in Fig. 4) comprises a maximum voltage (i.e., (V01)) of the data power rail (see (V0)), and wherein the data voltage is less than the maximum voltage (V01) of the data power rail (see (V0); and see Page 4, Para. [0083]).

As pertaining to Claim 24, Seok discloses (see Fig. 1, Fig. 3, and Fig. 4) a voltage regulator (again, see Fig. 3) configured to supply the plurality of voltages to the data power rail (see (V0)), wherein the processor is configured to dynamically adjust the data power rail (see (V0)) to select the data voltage from among the plurality of voltages (see (V01) to (V05) in Fig. 4) that each cause the pixel (120) of the array of pixels (120) to display the gray level 0 based at least in part on the display brightness value (i.e., the a display brightness which is an inverse measure of the determined black load) by:
supplying the first voltage (i.e., see (V01) or (V02)) that is lower than the maximum voltage (VH) of the voltage regulator (see Fig. 3) in response to selecting the first voltage (i.e., see (V01) or (V02));
supplying the second voltage (i.e., (V03)) in response to selecting the second voltage (i.e., (V03));
supplying the third voltage (i.e., (V04)) in response to selecting the third voltage (i.e., (V04); again, see Page 3 through Page 4, Para. [0066]-[0067] and [0071]; and Page 4 through Page 5, Para. [0081]-[0085] and [0088]; and note that Fig. 4 provides threshold values for a black load, which is an inverse relation to the display brightness value; an increasing black load is equivalent to a decreasing display brightness value).

Claims 38-39 are rejected under 35 U.S.C. 103 as being unpatentable over Seok in view of Ogura and further in view of Weng (US 2011 / 0175937).

As pertaining to Claim 38, neither Seok nor Ogura explicitly discloses a plurality of resistor strings, wherein a first resistor string of the plurality of resistor strings is configured to output the first voltage, a second resistor string of the plurality of resistor strings is configured to output the second voltage, and a third resistor string of the plurality of resistor strings is configured to output the third voltage.
However, in the same field of endeavor, Weng discloses (see Fig. 4) an electronic display comprising a means of dynamically adjusting a data power rail (see (V0)) to select a voltage among a plurality of voltages to cause a pixel to display a brightness of gray level 0, wherein a plurality of resistor strings (see (410_1)) is provided in combination with a selection mechanism (see (420_1) and (S1)) such that a first resistor string of the plurality of resistor strings (410_1) is configured to output a first voltage (V0) that causes the pixel to display the brightness of gray level 0, a second resistor string of the plurality of resistor strings (410_1) is configured to output a second voltage (V0) that causes the pixel to display the brightness of gray level 0, and a third resistor string of the plurality of resistor strings (410_1) is configured to output a third voltage (V0) that causes the pixel to display the brightness of gray level 0, wherein the second voltage is less than the first voltage and the third voltage is less than the second voltage (see Page 3 through Page 4, Para. [0039]-[0044]).  It is a goal of Weng to provide an efficient means of dynamically adjusting a data power rail of an electronic display in order to improve display quality and present a uniform display effect according to changing display and/or pixel conditions.
In this regard, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Seok and Ogura with the teachings of Weng such that the first, second, and third voltages disclosed by Seok are selected according to the plurality of resistor strings suggested by Weng in order to provide an efficient means of dynamically adjusting the data power rail using a configuration known to provide the benefit of improved display quality while and presenting a uniform display effect that can be adjusted according to changing display and/or pixel conditions.

As pertaining to Claim 39, Weng discloses (see Fig. 4) that the processor is configured to select the voltage among the plurality of voltages (V0) by providing a selection signal (S1) configured to dynamically select the first resistor string, the second resistor string, or the third resistor string (again, see (410_1) and Page 3 through Page 4, Para. [0039]-[0044]).

Response to Arguments

Applicant's arguments filed 24 March 2022 have been fully considered but they are not persuasive.  The applicant has argued that none of the references relied upon by the examiner in the prior Office Action, namely Seok and Ogura, teach or fairly suggest the claimed “logic supply power rail”  and associated processor configured to “maintain a high gate voltage… by dynamically adjusting the logic supply power rail in response to selecting the first voltage” and “decrease the high gate voltage… by dynamically adjusting the logic supply power rail in response to selecting the second voltage or the third voltage” as recited in independent Claim 1 (see Remarks at Pages 11 and 12).  The examiner respectfully disagrees.  Again, Seok plainly provides the claimed means of dynamically adjusting a data power rail to display a gray level 0 based on a display brightness value (see Fig. 4).  Further, Ogura plainly discloses that a display brightness value can be utilized to dynamically adjust a data power rail and a logic supply power rail in combination in order to reduce power consumption (see Fig. 5).  In this regard, Ogura plainly discloses maintaining a high gate voltage (VGH_H, VGL_H) supplied to the pixel (Px2) by dynamically adjusting the logic supply power rail (see (VGL_L, VGL_H, VGH_L, VGH_H) and (VDDA, Vsc)) in response to selecting a first high voltage (i.e., a high voltage (VEE_H)) corresponding to the data power rail (see (VEE_H, VEE_L)); and decreasing the high gate voltage (see (VGH_L, VGL_L)) supplied to the pixel (Px2) by dynamically adjusting the logic supply power rail (see (VGL_L, VGL_H, VGH_L, VGH_H) and (VDDA, Vsc)) in response to selecting a lower second voltage or third voltage (see (VEE_L)).  The examiner respectfully maintains that one of ordinary skill in the art would have recognized the benefits of reduced power consumption in the system disclosed by Seok using the suggestions of Ogura such that the system of Seok provides for both the dynamic adjustment of the data power rail and the dynamic adjustment of the logic supply power rail in combination.  The applicant has further argued that the teachings of Seok and Ogura fail to suggest the claimed “first voltage… when the display brightness value is greater than a first threshold value,” the claimed “second voltage… when the display brightness value is less than the first threshold value and greater than a second threshold value,” and the claimed “third voltage… when the display brightness value is less than the second threshold value” as recited in independent Claim 1 (see Remarks at Pages 12 and 13).  The examiner again respectfully disagrees.  Seok plainly discloses the claimed first voltage (i.e., see (V01) or (V02))… when the display brightness value (i.e., the display brightness which is an inverse measure of a determined black load) is greater than a first threshold value (i.e., see (TP1) or (TP2) in Fig. 4); the claimed second voltage (i.e., (V03))… when the display brightness value (i.e., the display brightness which is an inverse measure of a determined black load) is less than the first threshold value (i.e., see (TP1) or (TP2)) and greater than a second threshold value (i.e., see (TP3) in Fig. 4); and the claimed third voltage (i.e., (V04))… when the display brightness value (i.e., the display brightness which is an inverse measure of a determined black load) is less than the second threshold value (i.e., see (TP3, TP4) in Fig. 4; and note that Fig. 4 provides threshold values for a black load, which is an inverse relation to the display brightness value; an increasing black load is equivalent to a decreasing display brightness value).  Therefore, the rejection of Claims 1, 5, 7, 21-22, 24, and 38-39 is maintained as presented above.  Claims 25-27, 29, and 31-36 remain withdrawn as directed to an invention that is independent or distinct from the invention originally claimed.  

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON M MANDEVILLE whose telephone number is (571)270-3136. The examiner can normally be reached Mon - Fri 7:30AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JASON M MANDEVILLE/Primary Examiner, Art Unit 2622